OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on December 23, 1964. In this proceeding to discipline the respondent for professional misconduct, petitioner moves to confirm the referee’s report and respondent submits an affirmation in opposition to said report.
The special referee sustained a charge alleging that respondent engaged in conduct involving misrepresentation in that after being retained and accepting $500 to be applied towards disbursements in a prospective business venture, respondent prepared a bill for his client on the *243letterhead of a corporation for alleged searches made by said corporation, said charges totaling $588, when these services were never rendered by said corporation. However, it is undisputed that searches were in fact made, but not by the corporation on the letterhead used by respondent. A short time later respondent returned the total fee of $500 to the client.
After reviewing all of the evidence, we are in full agreement with the findings of the special referee. Respondent is guilty of the misconduct alleged above. Petitioner’s motion to confirm the special referee’s report is granted.
In determining an appropriate measure of discipline to be imposed, we are mindful of the circumstances, namely, that the fabricated bill accurately represented the amount of an original bill which was lost, respondent being unable to remember which corporation actually rendered the services. Accordingly, the respondent should be, and hereby is, censured for his misconduct.
Mollen, P. J., Titone, Lazer, Mangano and Weinstein, JJ., concur.